IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-51123
                        Conference Calendar



MARAT BALAGULA,

                                         Petitioner-Appellant,

versus

R. D. MILES, Warden,

                                         Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. A-01-CV-380-JN
                         --------------------
                             June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Marat Balagula, federal prisoner No. 35664-066, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition

challenging the enhancement of his sentence under the Sentencing

Guidelines in light of Apprendi v. New Jersey.**   Balagula argues

that his challenge to his sentence properly sounds under




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          530 U.S. 466 (2000).
                            No.   01-51123
                                  -2-

§ 2241; thus, he contends that the district court erred by

analyzing his claims under the savings clause of 28 U.S.C.

§ 2255.    Balagula argues that Apprendi dictates that he is

actually innocent of his enhanced sentence and that the district

court lacked jurisdiction to impose the enhanced sentence because

the conduct on which the enhancement was based was not alleged in

the indictment.

     Balagula’s sentence does not violate Apprendi because his

consecutive sentences are within the statutory maximum for his

offense.    United States v. Keith, 230 F.3d 784, 787 (5th Cir.

2000), cert. denied, 531 U.S. 1182 (2001).   As there is no

Apprendi violation, the district court did not err by dismissing

Balagula’s petition.

     AFFIRMED.